          Case 3:21-cv-00045-APG-WGC Document 21 Filed 01/22/21 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 R.F. MACDONALD CO., and CLEAVER-                         Case No.: 3:21-cv-00045-APG-WGC
   BROOKS, INC.,
 4                                                             Order Granting Motion to Seal
         Plaintiffs
 5                                                                       [ECF No. 16]
   v.
 6
   SIERRA BOILER SERVICE, INC., PYRO
 7 COMBUSTION AND CONTROLS, INC.,
   CANDICE GEORGE, THOMAS WILEY,
 8 and GARY PFIZENMAYER,

 9           Defendants

10         The plaintiffs previously filed redacted versions of Exhibits 5, 6, 7, 8, and 11 to their

11 motions for temporary restraining order and preliminary injunction. ECF Nos. 3, 4. The

12 redactions block out confidential and proprietary business information and trade secrets. They

13 now move for permission to file under seal unredacted versions of those exhibits. ECF No. 16.

14 The plaintiffs’ motion satisfies the standard for sealing under Kamakana v. City and County of

15 Honolulu, 447 F.3d 1172 (9th Cir. 2006).

16         I THEREFORE ORDER that the plaintiffs’ motion to seal (ECF No. 16) is granted.

17 The plaintiffs shall file, under seal, unredacted versions of Exhibits 5, 6, 7, 8, and 11 to their

18 motions for temporary restraining order and preliminary injunction. The clerk of court shall

19 maintain those exhibits under seal.

20         DATED this 22nd day of January, 2021.

21

22
                                                           ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
23
